Grant, J.
(after stating the facts). The circuit judge dismissed the bill, holding that “the facts do not support a resulting trust, and none can be raised by parol in the case.” We doubt if this conclusion is correct. We, however, find it unnecessary to determine the question. If for any reason the decree dismissing the bill is correct, the reason given by the court below is immaterial.
It is apparent that there was no bad faith or fraud on *705the part of Mr. Barker, or any of the then members of the Covert lodge. All parties acted in good faith, and upon the belief that they were acting within their legal rights. The Covert lodge paid the consideration through Mr. Barker under a written resolution spread upon their minutes. After the full consideration was paid by the lodge, it still let the title rest in him. There is evidence tending to show that the lodge needed funds to pay sick benefits, and that the money paid by Barker was used by the lodge for legitimate purposes. There is also evidence tending to show that there was money on hand at the time the lodge disbanded, and that some had been divided among the members. Be this as it may, Mr. Barker paid a fair value for the land. The lodge received the money. If any of this or other money remained in the treasury at the time the lodge disbanded, it admittedly belonged to the complainant, and it could sue the parties who had the money. If it had been divided among the members, it could be recovered back from them. The lodge did not have the legal title. This was in Barker. The deed to Barker was a warranty deed. At the time of the sale to him it was deemed unnecessary to make out a deed, as the title already stood in him. He sold the property under a land contract to Mr. Morgan, agreeing to give a warranty deed. Mr. Morgan paid part of the purchase price, and then assigned his interest to defendants Spivey and Rumsey for $1,500, and Rumsey'subsequently assigned his interest to defendant Spivey. Mr. Barker has been paid the purchase price, except $300. Neither Morgan nor the Spivoys were at the time members of the lodge, v and there is no evidence showing or tending to show that either of them had any knowledge of any defect in the title, or of the relation that existed between Barker and the lodge. Both Morgan and the Spiveys must therefore be held to be bona fide purchasers. For this reason the decree must be affirmed, with costs.
Carpenter, McAlvay, Montgomery, and Hooker, JJ., concurred.